UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file No. 0-30770 BRAVO RESOURCE PARTNERS LTD. (Exact name of small business issuer as specified in its charter) Yukon, Canada 04-3779327 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7887 E. Belleview Avenue, Suite 1100 Englewood, CO 80111 (Address of principal executive offices) (303) 475-5691 (Issuer’s telephone number) 5arkway, Suite 350, Greenwood Village, Colorado 80111 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES[X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES[X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated File [ ] Non-accelerated filer (do not check if smaller reporting company) [ ] Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES[]NO [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YES[]NO [] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of June 16, 2011, Bravo Resource Partners Ltd had 11,809,982 issued and outstanding shares of common stock. - 1 - PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. BRAVO RESOURCE PARTNERS LTD. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) April 30, 2011 - 2 - BRAVO RESOURCE PARTNERS LTD. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS April 30, 2011 July 31, 2010 ASSETS (Unaudited) Current Cash and cash equivalents $ $ Total current assets $ $ LIABILITIES AND STOCKHOLDER'S DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Due to related parties Liabilities due to related parties to be settled in stock Total current liabilities Commitments and Contingencies - - Stockholders' deficit Preferred stock:no par value, 100,000,000 shares authorized, no shares issued or outstanding - - Common stock:no par value, 100,000,000 authorized, 11,809,982 issued and outstanding Deficit accumulated during development stage ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and Stockholders' deficit $ $ See accompanying notes to the unaudited consolidated financial statements. - 3 - BRAVO RESOURCE PARTNERS LTD. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Three-Month Period ended April 30, 2011 (Unaudited) Three-Month Period ended April 30, 2010 (Unaudited) Nine-Month Period ended April 30, 2011 (Unaudited) Nine-Month Period ended April 30, 2010 (Unaudited) Cumulative from the Beginning of Development Stage (August 1, 2002) to April 30, 2011 (Unaudited) REVENUE $
